DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Due to further review by the office, claims 1-11 previously withdrawn on 5-5-2020 due to a restriction requirement dated 1-27-2020 are hereby reinstated.  Claims 1-11 as presented on 3-26-2018 and claims 12-17 dated 9-28-2020 will be combined and reviewed by the office.  It is noted that the examiner amendment made 12-08-2020 to place claims 12-17 in condition for allowance is no longer instated.  

Claim Objections
Claim 11 objected to because of the following informalities:  
Line 3 “firstend” should read: “first end”. 
Appropriate correction is required.

Claims 12-17 are objected to because the current claim language is unclear:  
The following proposed amendment discussed on 11-30-2020 would place the claims in condition for allowance: 
Claim 1 proposed amendment:
In lines 1 and 2, "A mower deck level adjuster comprising: a pair of draft links connected to a frame of a grass mowing machine and"
To be amended to: — "A mower deck level adjuster comprising:

a pair of adjuster brackets,
and a pair of deck brackets on the mower deck,
each draft link connected to a frame of a grass mowing machine and " —
In line 5, "a pair of adjuster brackets, each adjuster bracket" 
To be amended to: — "each adjuster bracket" —
In lines 6 and 7, "attached to one of the pair of draft links and to a deck bracket on the mower deck;" 
To be amended to: — "attached to a respective one of the draft links and to a respective one of the deck brackets;" —
In line 8, "of different positions to on one of the draft links" 
To be amended to: — "of different positions to its respective one of the draft links" —

Claim 13 proposed amendment:
In lines 1 and 2, "wherein each of the adjuster brackets" 
To be amended to: — "wherein each adjuster bracket" —
In line 3, "for attaching the adjuster bracket to one of the draft links." 
To be amended to: — "for attaching the adjuster bracket to its respective one of the draft links." —

Claim 15 proposed amendment:
In line 2, "each of the pair of adjuster brackets" 
To be amended to: — "each adjuster bracket" —
In lines 2 and 3, "one of the pair of draft links on a first pivot axis, and pivotably connected to one of the pair of deck brackets on a second pivot axis" 
To be amended to: — "its respective one of the pair of draft links on a first pivot axis, and pivotably connected to its respective one of the pair of deck brackets on a second pivot axis" —

Claim 16 proposed amendment:
In lines 1 and 2, "wherein each of the pair of adjuster brackets" 
To be amended to: — "wherein each adjuster bracket" —

Claim 17 proposed amendment:
In lines 1 and 2, "wherein each of the pair of adjuster brackets” 
To be amended to: — "wherein each adjuster bracket" —

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster (USPN 9003751).
Regarding claim 6, Lancaster discloses a mower deck level adjuster, comprising: a right adjuster bracket and a left adjuster bracket (20) attached to a right draft link and a left draft link (24) pivotably supported by a frame (8) of a grass mowing machine (Column 6 lines 23-26); the right adjuster bracket and the left adjuster bracket each connected to a mower deck and pivotable with respect to the right draft link and the left draft link to level the mower deck (Figure 10 shows brackets 20 are pivotable via components 28, 30, 32, 35, 40, 42, 44 to any number of variable vertical positions to level the deck as discussed in column 5 lines 18-29).

Regarding claim 8, Lancaster discloses a rock shaft (16) extending laterally across the frame connecting the left and right draft links together (Column 4 lines 24-67).

Regarding claim 9, Lancaster discloses a pedal (72) connected to the rock shaft for raising and lowering the mower deck to a plurality of different cutting heights (Column 6 lines 23-39).

Regarding claim 10, Lancaster discloses a pair of deck brackets (22) on the mower deck and wherein each adjuster bracket is connected to the mower deck by one of the deck brackets (Figures 5, 9 and 10 show that eye 36 of the adjuster bracket pivots on bracket 22, column 5 lines 6-11).

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (USPN 6023921).
Regarding claim 6, Burns discloses mower deck level adjuster, comprising: a right adjuster bracket and a left adjuster bracket (30) attached to a right draft link and a left draft link (42) pivotably supported by a frame of a grass mowing machine (Links 42 pivotably connect to frame 12 via arm 48); the right adjuster bracket and the left adjuster bracket each connected to a mower deck (10) and pivotable with respect to the right draft link and the left draft link to level the mower deck (Column 3 lines 1-8).

Regarding claim 10, Burns discloses a pair of deck brackets (28) on the mower deck and wherein each adjuster bracket is connected to the mower deck by one of the deck brackets (Figure 3 shows plates 28 and 30 are pivotally connected to one another via connection 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (USPN 6023921) in view of Bacon (USPN 4015407).
Regarding claim 1, Burns discloses a mower deck level adjuster, comprising: a draft link (42) pivotably supported by a frame of a grass mowing machine (Links 42 pivotably connect to frame 12 via arm 48); and an adjuster bracket (30) having a first end pivotably connected to a deck bracket (28) on a mower deck  (Figure 3 shows plates 28 and 30 that are pivotally adjustable in relation to one another via connection 34, locking knob 38, and slots 32/ 35.  The apparatus is capable of leveling a deck 10 in relation to the ground),
and a second end connected to the draft link by a pin insertable through a slot to level the mower deck (Bracket 30 comprises a slot 32 through which pin and knob 38 pass to adjust a portions of the deck to a plurality of different height positions.  Pin and knob 38 connect bracket 30 to draft link 42 as disclosed in column 3 lines 1-8).
Burns discloses the use of a slot in the bracket to allow for a plurality of different height positions between two mechanical parts and is lacking the old and well known use of a plurality of holes instead.  
Bacon discloses an adjustment system between two mechanical parts and teaches the mechanical equivalence between an elongated slot and a plurality of holes (Element 44 is adjustable in relation to element 82 via pin 48 that may be positioned through holes 102 which also may be in the form of a slot.  Columns 3 and 4 lines 66-68 and 1-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burns by using a plurality of holes instead of the elongated slot in bracket 30 as taught by Bacon as the two pinned adjustment systems are mechanical equivalents in the art and a pinned connection through a single hole has the advantage of not accidently sliding within the elongated slot due to wear during operation.  

Regarding claim 3, Burns further discloses wherein each of the pair of adjuster brackets are plates (Brackets 38 and 30 are plates adjustably connected to one another as clearly shown in figures 2 and 3 and further described in column 2 lines 44-51).   
Burns discloses the claimed invention except for specifically stating the material of sheet metal.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use sheet metal for the bracket plates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 4, Burns further discloses wherein the adjuster bracket (30) is pivotably connected to the draft link (44) on a first pivot axis adjacent a rearward end of the adjuster bracket (Figure 1 and 3 show that the draft link and adjuster bracket attach at a rearward end of the adjuster bracket, defined as the end comprising the slot/holes 32).

Regarding claim 5, Burns further discloses wherein the adjuster bracket is pivotably connected to the deck bracket on a second pivot axis adjacent the first end of the adjuster bracket (Column 2 lines 44-51).

Regarding claim 7, Burns discloses wherein a first end of each adjuster bracket is connected to the mower deck by a pivot pin, and a second end of each adjuster bracket is connected to one of the draft links by a pin inserted through a slot in the adjuster bracket (Adjuster bracket 30 is attached to the deck via pin 34. Adjuster bracket 30 comprises a slot 32 through which pin and knob 38 pass to adjust a portions of the deck to a plurality of different height positions.  Pin and knob 38 connect bracket 30 to draft link 42 as disclosed in column 3 lines 1-8).
Burns discloses the use of a slot in the bracket to allow for a plurality of different height positions between two mechanical parts and is lacking the old and well known use of a plurality of holes instead.  
Bacon discloses an adjustment system between two mechanical parts and teaches the mechanical equivalence between an elongated slot and a plurality of holes (Element 44 is adjustable in relation to element 82 via pin 48 that may be positioned through holes 102 which also may be in the form of a slot.  Columns 3 and 4 lines 66-68 and 1-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burns by using a plurality of holes instead of the elongated slot in bracket 30 as taught by Bacon as the two pinned adjustment systems are mechanical equivalents in the art and a pinned connection through a single hole has the advantage of not accidently sliding within the elongated slot due to wear during operation.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (USPN 6023921) in view of Bacon (USPN 4015407) as applied to claim 1 in further view of Lancaster (USPN 9003751).
Regarding claim 2 Burns further discloses the use of a handle to make height adjustments to the deck that connects to raise draft links (42) and is therefore lacking known alternative deck raising structures that comprise rock shafts such as a foot pedal assembly to lift linkages.  
Examiner takes official notice that the use of a handle or a foot pedal are old and well known mechanical equivalent means for lifting a mower deck .  It is noted that applicant’s specification, paragraph 0011, also supports this old and well known fact.  
Lancaster discloses a deck raising and leveling system and teaches the use of a known deck lifting assembly in the form of a pedal connected to a rock shaft that lifts links connected to the deck.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by adding a foot pedal and rock shaft configuration to perform lifting of the deck as taught by Lancaster as a known alternative mower deck foot lifting device.  


Allowable Subject Matter
Claims 11-17 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671